DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Final Office Action in response to the amendments filed on 7/14/2022. Claims 1-20 were previously cancelled. Claims 21, 24, 28, 31, 33, and 35 have been amended.  Therefore, claims 21-40 are pending and addressed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 10, 11, 13, 15, 16, 19 and 23 of U.S. Patent No. 10,430,819. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 21, 28, and 35 of the instant application are broader than conflicting independent claims 1, 10, and 19 and because claims 21, 28, and 35 omit some of the limitations of conflicting claims 1, 10, and 19 and those omitted limitations from independent claims 21, 28, and 35 are found in claims 22, 23, 24, 29, 30, 31, 36, and 37 of the instant application. Furthermore, the combination of the independent claims 21, 28, and 35 with its dependent claims 22, 23, 24, 29, 30, 31, 36, and 37 are not patentably distinct from claims 1, 2, 4, 6, 7, 10, 11, 13, 15, 16, 19 and 23 of the patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27-30, 32, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Black (P. G. Pub. No. 2012/0253914), in view of Schneider (P. G. Pub. No. 2005/0216340), in further view of Gilman (P. G. Pub. No. 2014/0081737).

Regarding claims 21, 28, and 35, Black teaches
a computer-based method for providing a loyalty identifier to a merchant using a payment network, said method implemented using a loyalty program (LP) computing device in communication with a memory and a payment network server of the payment network, said method comprising (abstract, Fig. 1, #103a is the device with the loyalty identifier on the card, # 104 Merchant, !#106 [payment network server], Fig. 2 #103(b) [LP Device] and #204 [memory]):
a computing system for providing a loyalty identifier to a merchant using a payment network, said computing system comprising a loyalty program (LP) computing device and a payment network server, the LP computing device comprising one or more processors communicatively coupled to one or more memory devices, said computing system configured to (abstract, Fig. 1, #103a is the device with the loyalty identifier on the card, # 104 Merchant, !#106 [payment network server], Fig. 2 #103(b) [LP Device] and #204 [memory]) and [0035]):
at least one non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an LP computing device, the computer-executable instructions cause the LP computing device to (abstract, Fig. 1, #103a is the device with the loyalty identifier on the card, # 104 Merchant, !#106 [payment network server], Fig. 2 #103(b) [LP Device] and #204 [memory]), [0035] and [0036]): 
storing, in the memory, a first link to a plurality of consumer profiles, each of the consumer profiles associated with a corresponding cardholder of a plurality of cardholders (Fig. 2 # 204 [storing in memory], [0020]-[0022] explain the data that is being provided to the system and claim 1 recites, "storing data associating by the computing device, the plurality of loyalty program identifiers with the universal loyalty program account.  So a link is stored of a plurality of consumer profiles.);
receiving, by the LP computing device from a client device, a registration request for a first cardholder of the plurality of cardholders ([0020] "(1) Prior to conducting a transaction, a user may first enroll to become a member of a universal loyalty program 103. The user 102 may open a universal loyalty program account with a universal loyalty program 103, operated by a payment processing network (e.g., VisaNet) or an independent third party coupled to the payment processing network." See also [0013] and [0016].), 
the registration request including a selection of a first of a plurality of loyalty programs and a loyalty identifier associated with the first cardholder and the first loyalty program ([0021] "(2) When the user 102 has opened the universal loyalty program account, the user 102 may receive a loyalty program account identifier. In some embodiments, the universal loyalty program may issue a universal loyalty program device 103(a). The universal loyalty program device 103(a) may be unique to the user 102 and may contain the universal loyalty program account identifier." [0015] "In another embodiment, a user may register a number of different loyalty cards and payment cards on a website operated by the universal loyalty program. The user may link one or more payment cards to one or more loyalty cards, so that when the user uses a payment card at a participating merchant, loyalty points are automatically given to the consumer to the associated loyalty card and account balances can be updated to the payment card." Fig. 5C shows the different loyalty programs with loyalty identifiers as # 502, 503, and 504.), 
each of the plurality of loyalty programs associated with a corresponding merchant identifier of a plurality of merchant identifiers ([0016] "FIG. 1 shows a block diagram illustrating a system where a user 102, being a member of several different loyalty programs associated with different participating merchants [corresponding to merchant identifier of a plurality of merchant identifiers], may want to register to become a member of and participate in an universal loyalty program 103.");
storing, by the LP computing device, a second link between the loyalty identifier, the first loyalty program, and the corresponding consumer profile within the memory ([0015], [0032], [0034], and [0022]), 
wherein the first loyalty program includes a discount amount ([0013] "If loyalty programs are managed by the payment processing network, real time discounts can be provided to users of the loyalty programs at the point-of-sale.");
receiving, by the LP computing device from the payment network server, a first authorization request message for a payment transaction initiated by the first cardholder using a payment card at an originating merchant, 
a first payment amount ([0015] "When the consumer shops at Best Buy with his Chase card [payment card], an authorization message is sent to Visa and Visa then determines that the transaction came from Best Buy and updates the Best Buy loyalty account accordingly." [0017] The user 102 may present the universal loyalty device 103 (a) to a merchant 104 to conduct a transaction at a point-of-sale terminal [using a payment card at an originating merchant]104(a). The transaction may also be conducted at a POS terminal at a store in-person, online, or over the telephone. The merchant 104 may be operatively coupled to an acquirer 105 and the payment processing network 106 (e.g., VisaNet)." [0018] "The merchant [originating merchant] 104 may communicate with both the acquirer [LP computing device] 105 and the payment processing network [payment network server] 106 to request confirmation of the desired transaction by the user 102. The payment processing network 106 and the acquirer 105 may also communicate with each other after receiving the request from the merchant 104 to secure an amount [a first payment amount] for which the user 102 would like to make as a payment to the merchant 104."), 
and a first merchant identifier of the plurality of merchant identifiers, the first merchant identifier corresponding to the originating merchant ([0025] "Since the user 102 presents 4 the universal loyalty program device to indicate the membership in loyalty programs, the merchant POS terminal 104(a) is configured to communicate with the universal loyalty program 103 to determine whether the user 102 is a member in the separate loyalty program. Since the user 102 has registered to associate the membership of the user 102 with the separate loyalty program with the universal loyalty device 103(a) of the user 102, the universal loyalty program 103 identifies the membership of the user 102 with the separate loyalty program for the determination 5 of the eligible individual loyalty program." Since the merchant communicates with the universal loyalty program, an identifier of the merchant is also communicated with the authorization message.);
transmitting, by the LP computing device, the second payment amount and the loyalty identifier to the payment network server ([0024] "The universal loyalty program 103 may receive and transmit loyalty and payment transaction data with the payment processing network, such as VisaNet.").
Black explains in [0022] that a user registers with loyalty programs by using a username and login information and that the information may be collected with a secure login or by any other secured means but does not explicitly teach
and including a biometric reference data associated with the corresponding cardholder;
the first authorization request message including a biometric scan data of the first cardholder 
authenticating, by the LP computing device, the first cardholder by querying, by the LP computing device and using the biometric scan data, the memory to identify one of the plurality of consumer profiles having the stored biometric reference data matching the biometric scan data;
determining, by the LP computing device an using the biometric scan data to query the identified consumer profile, the first loyalty identifier associated with the first loyalty program, the first loyalty program associated with the first merchant identifier;
calculating, by the LP computing device, a second payment amount based on the first payment amount and the discount amount.
However, Schneider teaches
and including a biometric reference data associated with the corresponding cardholder ([0010] "The customer reward system 10 may include a database 13 of enrolled biometric samples, a point-of-sale station 16 having a biometric-sample receiver 19, and a comparator 22. The comparator 22 may be in communication with the database 13 and the point-of-sale station 16. The comparator 22 may be a microprocessor programmed to compare a biometric sample received from the point-of-sale station 16 to biometric samples in the database 13. The comparator 22 may also be capable of determining whether the received biometric sample matches one of the biometric samples in the database 13. If the comparator 22 determines that the received biometric sample matches one of the biometric samples in the database 13, an authorization signal may be provided." See also [0013] and [0016].);
the first authorization request message including a biometric scan data of the first cardholder ([0016] "A point-of-sale station may be provided 109, and used to receive 112 a second biometric sample and a point-of-sale request. The point-of-sale station may be a check-out register. The request may be for a discount on items being purchased, authorization of a check being used to pay for items that are being purchased, or a service provided to the person that provided the second biometric sample. The enrolled biometric sample may be retrieved 115 and compared 118 to the second bio-metric sample. A determination 121 may be made as to whether the enrolled biometric sample is equivalent to the second biometric sample, and if the enrolled biometric sample is determined to be equivalent to the second biometric sample, then the customer may be provided 124 with a reward.");
authenticating, by the LP computing device, the first cardholder by querying, by the LP computing device and using the biometric scan data, the memory to identify one of the plurality of consumer profiles having the stored biometric reference data matching the biometric scan data ([0016] "A point-of-sale station may be provided 109, and used to receive 112 a second biometric sample and a point-of-sale request. The point-of-sale station may be a check-out register. The request may be for a discount on items being purchased, authorization of a check being used to pay for items that are being purchased, or a service provided to the person that provided the second biometric sample. The enrolled biometric sample may be retrieved 115 and compared 118 to the second bio-metric sample. A determination 121 may be made as to whether the enrolled biometric sample is equivalent to the second biometric sample, and if the enrolled biometric sample is determined to be equivalent to the second biometric sample, then the customer may be provided 124 with a reward.");
determining, by the LP computing device an using the biometric scan data to query the identified consumer profile, the first loyalty identifier associated with the first loyalty program, the first loyalty program associated with the first merchant identifier ([0016] "A point-of-sale station may be provided 109, and used to receive 112 a second biometric sample and a point-of-sale request. The point-of-sale station may be a check-out register. The request may be for a discount on items being purchased, authorization of a check being used to pay for items that are being purchased, or a service provided to the person that provided the second biometric sample. The enrolled biometric sample may be retrieved 115 and compared 118 to the second bio-metric sample. A determination 121 may be made as to whether the enrolled biometric sample is equivalent to the second biometric sample, and if the enrolled biometric sample is determined to be equivalent to the second biometric sample, then the customer may be provided 124 with a reward." [0018] discusses rewards that are dependent on the vendor so the loyalty program or reward program is associated with the first merchant identifier or vendor.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method used to identify a consumer profile of Black with the method used to identify a consumer profile of schneider, by adding including a biometric reference data associated with the corresponding cardholder; the first authorization request message including a biometric scan data of the first cardholder authenticating, by the LP computing device, the first cardholder by querying, by the LP computing device and using the biometric scan data, the memory to identify one of the plurality of consumer profiles having the stored biometric reference data matching the biometric scan data; determining, by the LP computing device an using the biometric scan data to query the identified consumer profile, the first loyalty identifier associated with the first loyalty program, the first loyalty program associated with the first merchant identifier, as taught by Schneider, since it has been held to be within the general skill of a worker in the art to use one method of identifying a cardholder over another method as a matter of obvious design choice. Different security measures are well known in the art and substituting the secure login as a method to identify a consumer profile and cardholder of the primary reference with the biometric way of the secondary reference would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Black discusses providing real-time discounts to users of the loyalty programs at the point of sale [0013] and determining new targeted rewards or promotions in real-time at the point-of-sale [0039].  Schneider teaches that a user can receive discounts based on the purchase and the biometric scan data.  Black and Schneider do not teach
calculating, by the LP computing device, a second payment amount based on the first payment amount and the discount amount.
However, Gilman teaches
calculating, by the LP computing device, a second payment amount based on the first payment amount and the discount amount (Fig. 7, [0007] "A method for processing a real-time discount at a point of sale includes: storing, in a database, a plurality of deals, wherein each deal includes at least a consumer identification and a transaction modifier; receiving, by a receiving device, an authorization request for a financial transaction, wherein the authorization request includes at least a consumer identifier and a transaction amount [first payment amount]; verifying, by a processing device [LP computing device], enrollment in a discount service of a consumer associated with the consumer identifier; identifying, in the database, at least one deal of the plurality of deals where the included consumer identification corresponds to the consumer identifier; calculating, by the processing device [LP computing device], a new transaction amount [second payment amount] based on the transaction amount and the transaction modifier [discount amount] included in the at least one deal; and transmitting, by a transmitting device, an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount [second payment amount], and wherein the authorization response is indicated as being a final authorization rather than a partial authorization." See also [0066]-[0069].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discount of Black and of Schneider with the discount of Gilman, by adding calculating, by the LP computing device, a second payment amount based on the first payment amount and the discount amount, as taught by Gilman, since Black and Schneider do not specifically explain the calculation of a second payment amount based on the first payment amount and the discount amount, and in order transmit an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount, and wherein the authorization response is indicated as being a final authorization rather
than a partial authorization without the need for the processing of a second financial transaction (Gilman, [0005] and [0008]).

Regarding claims 22, 29, and 36, Black teaches
storing, in the memory, the plurality of loyalty programs ([0015] "In another embodiment, a user may register a number of different loyalty cards and payment cards on a website operated by the universal loyalty program. The user may link one or more payment cards to one or more loyalty cards, so that when the user uses a payment card at a participating merchant, loyalty points are automatically given to the consumer to the associated loyalty card and account balances can be updated to the payment card.");
retrieving, by the LP computing device, the first merchant identifier and the biometric scan data from the first authorization request message; in response to retrieving, automatically querying, by the LP computing device, the memory to identify at least one of the plurality of loyalty programs associated with the first merchant identifier, wherein the at least one loyalty program includes the first loyalty program ([0036] "The loyalty program manager 204(a) may also enable the user 102 to add or remove loyalty programs. Each of the individual loyalty programs are associated with an individual participating merchant. Thus the computer readable medium 204 may also comprise a merchant manager 204(b) to track, update, and identify participating merchants and their corresponding loyalty programs. During a purchase transaction made by a user 102 with a merchant 104 within a plurality of merchants 104-n, the loyalty program manager 204(a) and merchant manager 204(b) may determine the eligible loyalty program and participating merchant associated with the purchase transaction.").
Black does not explicitly teach
retrieving, by the LP computing device, the biometric scan data from the first authorization request message.
However, Schneider teaches
retrieving, by the LP computing device, the biometric scan data from the first authorization request message ([0010] "The customer reward system 10 may include a database 13 of enrolled biometric samples, a point-of-sale station 16 having a biometric-sample receiver 19, and a comparator 22. The comparator 22 may be in communication with the database 13 and the point-of-sale station 16. The comparator 22 may be a microprocessor programmed to compare a biometric sample received from the point-of-sale station 16 to biometric samples in the database 13. The comparator 22 may also be capable of determining whether the received biometric sample matches one of the biometric samples in the database 13. If the comparator 22 determines that the received biometric sample matches one of the biometric samples in the database 13, an authorization signal may be provided." See also [0013] and [0016].)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of retrieving a cardholder’s record of Black with the method of retrieving a cardholder’s record of  Schneider by adding retrieving, by the LP computing device, the biometric scan data from the first authorization request message, as taught by Schneider, since it has been held to be within the general skill of a worker in the art to method of retrieving a cardholder’s record over another method as a matter of obvious design choice. Different security measures are well known in the art and substituting one secure method over another secure a method to identify a consumer profile and cardholder of the primary reference with the biometric way of the secondary reference would not change the way the overall apparatus functions . Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 23, 30, and 37, Black and Schneider teach all of the claimed features as discussed above. Black and Schneider do not explicitly teach
generating, by the LP computing device, a second authorization request message from the first authorization request message by replacing the first payment amount with the second payment amount; and
transmitting, by the LP computing device, the second authorization request message to the payment network server.
However, Gilman teaches
generating, by the LP computing device, a second authorization request message from the first authorization request message by replacing the first payment amount with the second payment amount; and transmitting, by the LP computing device, the second authorization request message to the payment network server (Fig. 7, [0007] "A method for processing a real-time discount at a point of sale includes: storing, in a database, a plurality of deals, wherein each deal includes at least a consumer identification and a transaction modifier; receiving, by a receiving device, an authorization request for a financial transaction, wherein the authorization request includes at least a consumer identifier and a transaction amount; verifying, by a processing device, enrollment in a discount service of a consumer associated with the consumer identifier; identifying, in the database, at least one deal of the plurality of deals where the included consumer identification corresponds to the consumer identifier; calculating, by the processing device, a new transaction amount based on the transaction amount and the transaction modifier included in the at least one deal; and transmitting, by a transmitting device, an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount, and wherein the authorization response is indicated as being a final authorization rather than a partial authorization." See also [0066]-[0069].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the processing of the payment of Black and Schneider with the processing of the payment of Gilman, by adding generating, by the LP computing device, a second authorization request message from the first authorization request message by replacing the first payment amount with the second payment amount; and transmitting, by the LP computing device, the second authorization request message to the payment network server, as taught by Gilman, since Black and Schneider do not specifically explain the calculation of a second payment amount based on the first payment amount and the discount amount, and in order transmit an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount, and wherein the authorization response is indicated as being a final authorization rather than a partial authorization without the need for the processing of a second financial transaction (Gilman, [0005] and [0008]).

Regarding claims 25, 32, and 38, Black teaches all of the claimed features as discussed above. Black does not explicitly teach
obtaining the biometric scan data of the first cardholder during the payment transaction.
However, Schneider teaches
obtaining the biometric scan data of the first cardholder during the payment transaction ([0016] "A point-of-sale station may be provided 109, and used to receive 112 a second biometric sample and a point-of-sale request. The point-of-sale station may be a check-out register. The request may be for a discount on items being purchased, authorization of a check being used to pay for items that are being purchased, or a service provided to the person that provided the second biometric sample. The enrolled biometric sample may be retrieved 115 and compared 118 to the second bio-metric sample. A determination 121 may be made as to whether the enrolled biometric sample is equivalent to the second biometric sample, and if the enrolled biometric sample is determined to be equivalent to the second biometric sample, then the customer may be provided 124 with a reward.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of obtaining a cardholder’s record of Black with the method of obtaining a cardholder’s record of  Schneider, by adding obtaining the biometric scan data of the first cardholder during the payment transaction, as taught by Schneider, since it has been held to be within the general skill of a worker in the art to method of obtaining a cardholder’s record over another method as a matter of obvious design choice. Different security measures are well known in the art and substituting one secure method over another secure a method to identify a consumer profile and cardholder of the primary reference with the biometric way of the secondary reference would not change the way the overall apparatus functions . Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 27, 34, and 40, Black teaches 
receiving loyalty program registration information from the originating merchant for the first loyalty program, wherein the loyalty program registration information includes the first merchant identifier; and storing, in the memory, the loyalty program registration information for the originating merchant including the first merchant identifier ([0036]).

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Black (P. G. Pub. No. 2012/0253914), in view of in view of Schneider (P. G. Pub. No. 2005/0216340), in view of Gilman (P. G. Pub. No. 2014/0081737), in further view of Hammad (P. G. Pub. No. 2009/0271262).

Regarding claims 24 and 31, Black and Schneider do not explicitly teach
transmit the second authorization request message to an issuer processor computer device;
receive from the issuer processor computer device, in response to the second authorization request message being approved by the issuer processor computer device, an authorization response message;
format the first loyalty identifier to enable inclusion of the first loyalty identifier in the authorization response message; and
transmit the authorization response message to the originating merchant including the formatted first loyalty identifier.
However, Gilman teaches
transmit the second authorization request message to an issuer processor computer device (Fig. 7, [0007] "A method for processing a real-time discount at a point of sale includes: storing, in a database, a plurality of deals, wherein each deal includes at least a consumer identification and a transaction modifier; receiving, by a receiving device, an authorization request for a financial transaction, wherein the authorization request includes at least a consumer identifier and a transaction amount; verifying, by a processing device, enrollment in a discount service of a consumer associated with the consumer identifier; identifying, in the database, at least one deal of the plurality of deals where the included consumer identification corresponds to the consumer identifier; calculating, by the processing device, a new transaction amount based on the transaction amount and the transaction modifier included in the at least one deal; and transmitting, by a transmitting device, an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount, and wherein the authorization response is indicated as being a final authorization rather than a partial authorization." See also [0066]-[0069].);
receive from the issuer processor computer device, in response to the second authorization request message being approved by the issuer processor computer device, an authorization response message ([0069] "In step 712, a transmitting device ( e.g., the transmitting unit 206) may transmit an authorization response for the financial transaction, wherein the authorization response is an authorization for the new transaction amount and the authorization response is indicated as being a final authorization rather than a partial authorization. In one embodiment, the authorization response may include an indication that a discount was applied. In a further embodiment, the at least one deal 302 may include a redemption message (e.g., the redemption message 312), and the indication that a discount was applied may include the redemption message 312." [0046] "In step 426, the point of sale 114 may receive the authorization response from the financial transaction processing agency 108. [this paragraph explains that the authorization is approved by the issuer  processor since the authorization is from the financial transaction processing agency 108, which [0019] explains can be Mastercard or Visa.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the processing of the payment of Black and Schneider with the processing of the payment of Gilman, by adding transmit the second authorization request message to an issuer processor computer device ; receive from the issuer processor computer device, in response to the second authorization request message being approved by the issuer processor computer device, an authorization response message, as taught by Gilman, in order transmit an authorization response for the financial transaction, wherein the authorization response is for the new transaction amount, and wherein the authorization response is indicated as being a final authorization rather than a partial authorization without the need for the processing of a second financial transaction (Gilman, [0005] and [0008]).
Black, Schneider, and Gilman do not explicitly teach
format the first loyalty identifier to enable inclusion of the first loyalty identifier in the authorization response message; and
transmit the authorization response message to the originating merchant including the formatted first loyalty identifier.
However, Hammad teaches
format the first loyalty identifier to enable inclusion of the first loyalty identifier in the authorization response message; and transmit the authorization response message to the originating merchant including the formatted first loyalty identifier ([0022] "In embodiments of the invention, the second and third authorization request messages to the issuer and the loyalty provider may have formats similar to those in ordinary credit and debit authorization request messages. For example, the loyalty provider (or other service provider) may have an identifier associated with it, and the identifier may be in the format of a traditional BIN (bank identification number), which may be six characters long. Advantageously, this allows non-bank entities to receive and send messages using a system which processes standard credit and debit card transactions.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the processing of the payment of Black, Schneider, and Gilman with the processing of the payment of Hammad, by adding format the first loyalty identifier to enable inclusion of the first loyalty identifier in the authorization response message; and transmit the authorization response message to the originating merchant including the formatted first loyalty identifier, as taught by Hammad, since this allows non-bank entities to receive and send messages using a system which processes standard credit and debit card transactions (Hammad, [0022]).

Claims 26, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Black (P. G. Pub. No. 2012/0253914), in view of in view of Schneider (P. G. Pub. No. 2005/0216340), in view of Gilman (P. G. Pub. No. 2014/0081737), in further view of Holmes (P. G. Pub. No. 2013/0115969).

Regarding claims 26, 33, and 39, Black, Schneider, and Gilman do not teach
wherein receiving the registration request from the first cardholder further comprises receiving, by the LP computing device, a picture of a loyalty program card associated with the first cardholder and
determining the first loyalty identifier associated with the first cardholder based on the received picture.
However, Holmes teaches
wherein receiving the registration request from the first cardholder further comprises receiving, by the LP computing device, a picture of a loyalty program card associated with the first cardholder and
determining the first loyalty identifier associated with the first cardholder based on the received picture ([0081]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the way the loyalty identifier is determined by Black, Schneider, and Gilman with the way the loyalty identifier is determined by Hammad, by adding wherein receiving the registration request from the first cardholder further comprises receiving, by the LP computing device, a picture of a loyalty program card associated with the first cardholder and determining the loyalty identifier associated with the first cardholder based on the received picture, as taught by Holmes, since it has been held to be within the general skill of a worker in the art to method of determining a loyalty identifier over another method as a matter of obvious design choice. The different determination of a loyalty identifiers are well known in the art and substituting one method over another a method to determine a loyalty identifier would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Argument
The 112(b) on claim 35 has been withdrawn because LP is now “loyalty program”.  
Applicant’s arguments with regards to the applied references not teaching the amended claim language have been considered but they are moot since they are about the amended claim language.  The Examiner has introduced the prior art reference of Schneider to teach the amended claim language.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621